Industrial policy for the globalised era (debate)
The next item is the report by Mr Lange, on behalf of the Committee on Industry, Research and Industry, on an industrial policy for the globalised era.
Madam President, Mr Tajani, ladies and gentlemen, this report presents the position of the European Parliament very clearly. I would like thank the shadow rapporteurs who have contributed to the report and the rapporteurs for the opinion of the relevant committees.
Together, we have succeeded in conveying a clear message, Mr Tajani, which is that we want to move industrial policy closer to the centre of the political arena, for good reason. Industrial policy will help us, firstly, to create good quality, future-proof jobs in Europe and, secondly, to secure investment in Europe. Our competitors all over the world are making good use of industrial policy, for example, in the United States, China, Brazil and India. Thirdly, we are faced with challenges relating to sustainability, both in terms of the climate and the economic and social foundations of our society. Against this background, it is important for us to put industrial policy at the centre of the political arena.
On the one hand, this means that we expect industrial policy to be integrated in such a way, Mr Tajani, that it becomes the focal point of legislative initiatives within the European Union. We do not want to see environmental, trade and competition policies being drawn up first and only subsequently being coordinated with the interests of European industry. On the contrary, we must define the other areas of policy on the basis of the strategic interests of a sustainable industrial policy.
Secondly, Mr Tajani, we need better coordination between the industrial policies in the different Member States. Therefore, I would like to ask you, and we have included this in the report, to make use of Article 173(2) of the Treaty of Lisbon, in order to coordinate industrial policy in the Member States more effectively, so that we really are all moving in the same direction.
We must, of course, focus on a number of specific areas. On the horizontal level, we need to look, in particular, at innovation policy throughout the entire value-added chain. We must succeed in supporting the entire economic chain, from fundamental research through to the market launch of products, and in bringing the best solutions for our society onto the market.
We also need to pay more attention to resources. Simply saying that this is important is not enough. We need to introduce practical legislation which will significantly increase resource productivity. In industry, labour is responsible for 20% of costs and resources for 40%. That is a starting point for action on raw materials. The mobile phones that we all use contain rare earths and metals, which are seldom recycled. The recycling rate for mobile phones is only 1.5%. That is a starting point for creating jobs and increasing the competitiveness of European industry.
I would like to make one last point in this context. Innovation and resource productivity will not happen by themselves. They depend on the employees who are involved. For this reason, a sensible industrial policy must also take into consideration the skills and the involvement of employees. If we can bring this about, then I am confident that we will have future-proof jobs in European industry.
Madam President, ladies and gentlemen, first of all, I would like to thank the rapporteur, Mr Lange, for the work he has done. I know it is not easy in a Chamber organised like this one, with so many parliamentary groups, to succeed in arriving at a synthesis that will allow the debate on industrial policy to be wound up positively. I would therefore like to thank you for the work you have done because, if we truly want to put action to promote the real economy at the heart of our political action in favour of the social and market economy, we - the Commission, Parliament and the Council - must work together.
I agree with your appeal for greater cohesion by the Member States, but there is an encouraging sign from the Council, which has, in fact, supported the Commission's position. In addition, in the countries where it has been possible to present the industrial policy document, there has been some willingness - albeit to varying degrees in the different countries - to take part in joint action under the governance of the industrial policy. As the Union does not want to impose decisions on the individual Member States, this is an attempt to coordinate their policies.
This appears to me to be a move in the direction of your request, but it also confirms that Europe needs its own industry in order to address the immediate challenges of finding a way out of the crisis. We cannot think of overcoming our current difficulties - a situation that is being made worse by the ongoing crisis in the Mediterranean region - without solid action to promote our industrial and business policies, because they are the only ones that can enable us to develop and create new jobs.
The report you have prepared, Mr Lange, rightly emphasises the economic, environmental and social challenges we face: in short, the sustainability of our industrial policy. It places sustainability on the same level as competitiveness, because these two dimensions are closely connected. Indeed, I am convinced that in today's world, these two aspects cannot exist without each other.
To achieve this, we must also equip ourselves with modern, competitive industry that makes a clean break with the old method of industrial policy making. What does having modern industry mean? It means having industry that is efficient in resource use, energy consumption and greenhouse gas emissions, which implies an economy aiming at becoming a green economy, via the route of a greener economy. This industry must also be accountable, tackling difficulties on the basis of constant and fruitful dialogue with the social partners.
I believe a strong signal needs to be sent out that the 2010 industrial model cannot be one based on State aid and that, to be competitive in the era of global challenges, European industry cannot afford not to focus on innovation and research. That is why, before issuing the industrial policy document, the Commission presented its document on innovation policy, which I think is absolutely fundamental to the development of a genuine industrial policy and also helps identify paths to follow in the sector of raw materials research and innovation.
It is not a coincidence that one of the innovation partnerships mentioned by the Commission is precisely about raw materials, researching ways to recycle and replace raw materials. It is therefore clear - not least because we will talk later about rare earths in the following debate - that innovation, raw materials and industrial policy are all part of a single strategy, and, to my mind, the revision of the Small Business Act also forms part of the same strategy. By putting this series of political and legislative acts into practice, therefore, the Commission is demonstrating that there is a will to implement political action in favour of industry and business.
With regard to governance and industrial policy, I think the process is well under way, as I was saying before, both within the Commission and in the Member States. Within the Commission, as you know, President Barroso called on me at the beginning of the mandate to chair the group of Commissioners on industrial policy.
I have called two group meetings so far, one before the communication was adopted to discuss political priorities, and the second to discuss the practical implementation of the communication, with particular reference to the competitiveness test and the standardisation strategy. I consider the group of Commissioners to be a special tool designed to provide political guidance and ensure that initiatives are consistent in terms of industrial policy.
As regards the Member States, I believe the reaction has been positive. As I was saying, on 10 December 2010 with the Hungarian Presidency, we launched the first cooperation exercises on access to credit for small and medium-sized enterprises, which will be followed by other, similar exercises, in close cooperation with the Member States. We will continue to give you the necessary details for ongoing collaboration between Parliament and the Commission.
Before I finish, Madam President, please allow me to say a word about the importance of supporting entrepreneurship among women. It is no coincidence that today is 8 March, and I have always said that we need more women entrepreneurs, but once they have decided to commit themselves, we must also be in a position at least to give them good advice.
That is what we have decided to do by including an ad hoc action during the revision of the Small Business Act. The Network of Female Entrepreneurship Ambassadors that we have already launched will continue to exist, but we want to go beyond awareness raising. We want women entrepreneurs to be able to receive good advice from experts, and to this end, we are about to launch a consultation exercise in the very short term to support certain initiatives aimed at providing mentors for new female entrepreneurs who would like one.
These people can give them concrete advice on starting up and then managing a business. The aim is to roll out this initiative in at least 10 Member States and then expand it to the rest of the 27.
Commissioner, thank you for that small insight into women in business. I suppose it is not entirely a coincidence, given that today, 8 March, is International Women's Day, but, in any case, we welcome your initiatives in this regard.
Madam President, ladies and gentlemen, industrial policy is a key element for growth and employment in our regions and countries. At a time of severe economic crisis, therefore, we welcome the Commission's initiative to provide Europe with a common medium- to long-term approach, and we fully support Mr Lange's outstanding report for at least three reasons.
The first is that the report takes an approach to the subject of industrial development that does not break down industrial and business interests into market sectors, but puts them together according to common objectives. The second reason is that it underlines the importance of regional structures through more effective support for clusters, innovation networks, knowledge transfer, research, and the improvement of skills and infrastructure development.
The third reason - and I am finishing - is that it highlights the role and function of small and medium-sized enterprises, which are looking to Europe to find a way out of this crisis, which is liable to seriously jeopardise their future.
Madam President, Commissioner, ladies and gentlemen, the economic and financial crisis has led many people to rediscover the central importance of industry. Despite your efforts, Mr Vice-President, the Commission has still not always realised that.
A great many acts, of which the documents on the Europe 2020 strategy or certain free-trade agreements that have recently been approved or are under discussion will not be the last, are still biased towards the service economy and the strengthening and development of services, particularly in the financial, banking and insurance sectors. In contrast, the real economy is giving us opposite signals, as you have said. Production and exports are rising and we are witnessing a reversal of the trend for relocations.
We must encourage these signals, since no great economy in the world can escape the central importance of industry. Hence, we need to complete the internal market and to speed up the implementation of strong initiatives in support of innovation and research, technology transfer, product traceability, protection of intellectual property and promotion of European production, not to mention effective rules against dumping and for true reciprocity in bilateral negotiations. This report is a step in that direction, and I am very grateful to Mr Lange and all those who have worked on it.
Madam President, is there still a genuine ambition in the face of the deindustrialisation of the European Union? We know that economies cannot prosper without heavy industry and that industry cannot exist without factories.
We are all gathered together in this House to stand up for Europe's industrial jobs. There is no conceivable future for industry without confidence in scientific and technical progress. Therefore, at a time when Europe should be beginning extensive work to identify the Arianes and the Airbuses of 2050, the Commission has to realise that, with the crisis, the rules put in place are no longer suited to today's economy.
The issues of free trade and free and undistorted competition have become dogmas. We cannot be the only economic area in the world to unilaterally apply free trade principles while having no idea of what our main competitors are doing.
I therefore regret the fact, Commissioner, that there is a certain amount of nervousness when it comes to issues associated with strengthening the European Union's anti-dumping arsenal and to applying the general principle of reciprocity in trade with third countries. The worst situation is one where the European market is too open in the face of competing markets which are too closed.
Furthermore, in the context of the fight against climate change, I would like it, Commissioner, if we could implement tools in addition to greenhouse gas emission allowance trading, such as the carbon inclusion mechanism at our borders. In this way, we could re-establish a balance so as to make relocations to third countries less attractive for our companies.
We should improve the help available to our SMEs and reduce their costs; we should strengthen European patents and the fight against counterfeiting with 'made in' origin marking. Likewise, if Europe cannot access raw materials, we will no longer be able to talk about an innovative industrial policy.
Our concern relates to education, training and research, as well as a culture of innovation and science, which must hold pride of place once more within the European Union.
(Applause)
Madam President, ladies and gentlemen, I join all my fellow Members who have spoken in noting that we are at last talking about a common industrial policy again, and I hope action and also specific decisions will be forthcoming again soon. I am grateful for the Lange report, the excellent work done by our fellow Member, and Vice-President Tajani's communication.
This decision means some important things, the first of which is that the revitalisation and recovery of Europe's economy and the resilience of employment, as has been said, depend partly, and perhaps especially, on the recovery of the whole manufacturing sector, both the more advanced and the more traditional parts of it, and on the support it is given. That is because it is still possible to push the boundaries in manufacturing, something that was not so obvious until a short time ago.
Secondly, the recovery of industry in Europe also means that our competitiveness is not only in play in the financial or tertiary sector, but here as well, and it is not too late for us to take up the challenge to make Europe competitive in industry vis-à-vis the rest of the world.
The third point, as has been said, is that the new industrial policy focuses on factors rather than sectors; it focuses on factors and instruments that can genuinely promote new companies and a new capacity for resilience and modernisation.
I feel it is important to highlight once again these new factors on which we need to act: credit - we are calling for new initiatives in addition to those already announced by the Commissioner on the subject of credit - raw materials, energy prices, innovation, research, the need to enhance the capacity for the technological transfer of the results of research and innovation within companies in Europe, in new products and new ways of organising production.
We must make good use of a highly unique industrial fabric in Europe, particularly in certain countries, which is that of small and medium-sized enterprises, the quality of enterprises and of their products, and the unique nature of European industry. I think we should rediscover these manufacturing traditions and manufacturing roots in many countries in order to innovate and change them.
Lastly, there is the question of location, which is very important. European policies are successful if they find a region able to tackle them. We therefore thank Mr Lange and look forward to an excellent collaboration with the Commission in order to arrive at concrete results very soon.
Madam President, Mr Tajani, thank you very much for your strong commitment to a European industrial policy. I have been looking over at Mr Lange and thinking that there has been a lot of commotion about an own-initiative report. A total of 500 amendments and 50 compromise proposals have been tabled with the aim of making industry in Europe a world leader again. We can only achieve this by means of an integrated and sustainable policy. We need to ensure that research and innovation are at the heart of our strategy. Therefore, we must put in place a regulatory framework which will support innovation and sustainability at the same time. The major challenge faced by your report was finding the right balance between environmental goals and economic competitiveness, while also avoiding protectionism. I am looking at Mrs Grossetête, because the French always want to introduce a touch of protectionism. At the same time, we need to support small and medium-sized businesses, promote the European patent and prevent knowledge theft, particularly with regard to China. We also want to see fewer regulations being imposed on European industry as a result of red tape. This means that we need to focus on reducing the amount of bureaucracy. Mr Lange, you have succeeded in covering this quite well in your report, so I would like to thank you for your hard work.
However, this report can only represent the first step. We need to link the concept of industrial policy, which people in many Member States find it hard to discuss and which the Germans, in particular, have always been unwilling to talk about, with the competitiveness pact, which will be presented to the Heads of State or Government over the next few weeks in order to safeguard the euro area. If we do not manage to do this, then we will have a problem. We must coordinate areas such as cohesion, industry, trade, research and innovation, but also social issues, the climate and the environment.
The current example of E10 in Germany demonstrates that this is not happening. This is all about adding bioethanol to petrol. The EU has put in place an important strategy, set itself the 20-20-20 targets, and we have said to the Member States that they must implement it. The Member States, and Germany in particular, were part of the decision-making process and supported everything that was decided. However, when it came to putting it into practice at home, they suddenly cut back the tax incentives and the consumers stopped cooperating.
If we fail to convince consumers, as was the case in Germany with E10, then we will not be able to implement climate policy in combination with industrial policy. We need to have the consumers on our side. That is the central message. For this reason, I wish the industrial policy project every success.
Madam President, the importance of Mr Lange's report has been somewhat over-emphasised as a result of the enthusiasm of many of the Members who have taken part in the discussion. The report covers almost everything and, in some places, contains contradictory information.
Nevertheless, I believe that this report represents important progress. In the past, it was often the case that only the French or those on the left-wing who were in favour of strong state control spoke up in support of industrial policy. It was a taboo subject for everyone else. Now we are in the new position of having reached a basic consensus about the fact that we must have an industrial policy in Europe and that it must be a joint policy at a European level. I think that this is a significant step forward and I am grateful to Mr Tajani for highlighting this so clearly.
We cannot go on as we did before and Mrs Grossetête is absolutely right about that. We cannot treat industrial policy as something which emerges almost by chance at the end of our free trade policy. We need to turn things back the right way up, but not on the basis of illusions of state control and not with the idea that the state must take a regulatory role and intervene directly in business. The state must create a sensible framework which promotes innovation and, in particular, environmental innovation, and which will allow progress to be made in these areas by exploiting competition. However, we do not want to see strong state control or protectionism.
In future, we will only be able to ensure that European industry is in a strong position if we take seriously the task of environmental innovation on a central level. Therefore, I would like to say in conclusion, Mr Tajani, that I am very grateful to you for explaining that sustainability and competitiveness are not opposites, but must be put on the same footing and coordinated with one another.
Madam President, the debate on industry is very important for Europe at the present time. The competitiveness of European firms depends on the continuing economic stability of Europe. We are all surely aware of these arguments, but on the other hand, we are constantly trying to take on commitments, be they in the form of extreme requirements for environmental protection or mandatory tax obligations to ensure financial stability. It is certainly important to assess the impact of industrial output on the environment in a stringent manner, but we must not indirectly burden industry with regulations that are almost overstated. This may lead to a situation where, in a globalised world, European industrial production is more weighed down by political decisions than is the case elsewhere
I consider the most important thing in the report to be the emphasis on the importance of supporting science, and research and innovation. Europe has long ceased to be a leader in the area of innovation. It is of fundamental importance to support innovative projects. I very much agree that there is a need to rework financial support procedures for innovative projects. Our aim should be to simplify the administration and, at the same time, to change the overall approach as well. It is essential to take account of the commercialisation of research and the financing of European funds.
Madam President, it is time to defend the European Union's industries in every one of its countries. That requires a change in the positions that have been taken to date, in which the European Commission did not have the least concern for striking a balance between the need to defend a prosperous industry, specifically manufacturing industries, and international trade.
Industrial production is fundamental to sustainable growth and employment in Europe, which necessitates another EU and external trade policy that defends our industries, including those that guarantee jobs in countries and regions where unemployment is already very high. To this end, it is essential to give full attention to small and medium-sized enterprises (SMEs) and to research and development; to take into account regional development, and the specific characteristics of each country and industrial sector; and to improve workers' qualifications and training.
However, there are many contradictory positions in the report we are debating. While, on the one hand, it advocates defending industry and SMEs, on the other, it includes proposals calling for the liberalisation of international trade, on free competition, on the deepening of the internal market, and on public/private partnerships. However, such proposals do not defend our industries like they should, as the European reality has already demonstrated. We have therefore tabled some proposals to remove these most damaging aspects; we hope that they will be adopted tomorrow.
We advocate industries that are efficient in terms of using resources that are less dependent on carbon, that value jobs with rights, and that guarantee equal rights for women in terms of access to jobs, to promotion, to wages, and to participation in management and administrative bodies.
In order to guarantee all this, it is essential that there be an EU framework, and in that sense, the European Commission has an important role to play in terms of industrial policy, of external trade, of financial policy, and of research, science and innovation that supports SMEs, as well as in terms of commitment to training and reskilling workers, and to the dignity of those who work.
Madam President, first of all, I, too, should like to congratulate Mr Lange on his very detailed report on industrial policy. Commissioner, the economic crisis has shown us that countries with an industrial base not only survive; they also prosper. Look at Germany, look at China, look at Spain. Spain is holding up under the economic crisis because it has an industrial base.
My country, Greece, had an industrial base, Commissioner, but we have managed to wipe it out, for various reasons. I would like to focus on a very topical problem faced by Greek industry this week. Mr Trichet made a statement about a possible rise in the European Central Bank base rate within the next month. This caused a surge in the 3-month Euribor interbank rate, to which thousands of business loans in Greece are linked. In a single day, the Euribor registered its biggest increase since September 2008, causing massive problems to Greek businesses, which are already suffering under the recession.
On the same day, however, the Europe director of the International Monetary Fund stated that the European Union's monetary policy will hold up and does not need to be tightened. We are not saying that Mr Trichet should not raise interest rates. However, there could be a smooth transition, to avoid this explosion in loans that we are seeing. Do you think you could intervene, Commissioner?
(HU) Madam President, I am pleased to note that there are several mentions in the report on industrial policy of the key importance small and medium-sized enterprises have with regard to European industry, European employees, and the present and future of us all. From now on, the facilitation of the operation of SMEs should be a priority in all documents and all subjects. These small companies create the majority of jobs, and have the highest capacity to reinvent themselves and take the greatest role in innovation and preventing the European economy from falling even further behind. Quite importantly, they pay the largest share of taxes into our budgets, meaning that it is largely they who sustain bureaucratic administrations. In return, bureaucracy, together with bankocracy, has created a legal institutional and economic environment which intends to make the operation of SMEs impossible. This short-sighted practice, which serves the profit-mongering of multinational companies, cannot go on any longer.
The report is correct in stating that speculation on the financial markets must be prevented, but at this point, we need to do more than that. Express penalties should be imposed on those banks that do not facilitate the supply of funds to SMEs through their credit policies. The report also makes a passing reference to the fact that in the new Member States, industry is losing ground, and that the EU must find the means to halt unfair practices by large companies. We must state openly that over the past years, multinational companies of the old Member States, with the assistance of EU bureaucracy, bought out and ruined the majority of the manufacturing industries of the new Member States, and then bankrupted the companies operating there and took over their markets. The result is millions of people without a job and a future outlook, profits easily acquired in the east, and sizeable tax revenues in the west. Also, with the assistance of bureaucracy, much of the technology accumulated in Europe has unfortunately been transferred to China.
(ES) Madam President, Commissioner, I would also like to start by thanking Mr Lange for his efforts in bringing together so many differing opinions and visions, a situation that is quite common in Parliament. I would also like to thank the shadow rapporteurs from the various political groups.
In fact, this report tries to answer a question that has already been under consideration for a long time: do European industries have any future in a global world?
I think the answer is yes. Yes, because European Union countries are proving that they do. Yes, because there are also specific European industrial sectors that are proving that they do.
All of this has to do with a number of aspects: some are related to the job market, because we need a flexible job market, not a rigid one; others are related to productivity, financial policies and tax incentives. However, allow me to highlight three that are now closely linked to the European Union itself.
Firstly, the culture of innovation and entrepreneurship. These are two key issues. Enterprise and innovation are key elements of the future of any industry in Europe. Particular attention should be paid to young entrepreneurs.
Secondly, strengthening the internal market and making sure it is competitive and, internally, based on free competition. Therefore, the subsidies still being given to transport, energy, and publicly owned businesses should be reduced so as to ensure free competition within the European internal market.
Thirdly, respecting the conditions of competition within the international framework: when it comes to environmental policies and product sourcing, it is vital to compete on equal terms.
We do not want protectionism within the European Union, nor do we want protectionism when our industry competes with third countries and third regions.
(SV) Madam President, several of us participating in this debate have started by saying 'at last'. That probably says something about the status of industrial policy in the social debate and in politics for rather a long time. However, now industrial policy is back in any case - I think that is clear from this report, too. The service sector will continue to be important, but it is also becoming clear that it is highly dependent for its development on us having strong industrial production and a strong industrial sector. These two things go hand in hand.
Thus, industrial policy is central to one of the most important political issues: work for everyone, full employment. However, if modern industrial policy stopped there, nothing would have happened over the last 25 years. Modern industrial policy is so much more than that. Today, it also involves playing a part in the major transition - the radical switch to environment and climate sustainability - and not posing a barrier to it, but actually contributing to this transition. This is currently an element in the competitiveness of industry - that is clear when you look at the investments that are being made in a number of our competitor countries.
Access to raw materials is part of this - a requirement for industry therefore, but, at the same time, also part of the transition. It concerns everything from energy efficiency to resource management and recycling, for example, in the form of what we refer to as urban mining. Another key issue for a modern and sustainable industry is recurrent training programmes. We will not, and we must not, compete on the basis of low wages and poor working conditions, but on the basis of qualified and skilled people who work, and who want to work, in industry.
(BG) Madam President, Commissioner Tajani, ladies and gentlemen, Europe can, and must, adopt a new path today, by creating a new integrated industrial policy. A crucial role in this will be played by the integration of all the factors in the European Union influencing industry. I will mention just some of them.
Firstly, guaranteeing sustainable, long-term deliveries of key raw materials for developing Europe's high-tech sectors. In this context, I urge increased cooperation with third countries with an abundance of raw materials.
Secondly, an economy based on innovation and the free movement of knowledge. I urge for the key link to be strengthened between education, vocational training and professional life. Europe produces the most PhD holders in the world, but fails to successfully convert their skills and knowledge into really practical market solutions. We must build European innovation centres where cooperation will be actively fostered between knowledge and the needs of the market.
Thirdly, the transition to a low carbon economy is a key step. The high-tech edge Europe has will enable us to enjoy to the full the potential and benefits of the 'green' economy in the future. All these elements require a new level of cooperation between Member States and European institutions.
Madam President, I would like to congratulate Mr Lange on an excellent report, and a substantive one, to make us think about the trends for industrial policy. As we come out of the biggest recession for the last 60 years, we really have to galvanise our industries to be competitive in global markets - backing small firms, boosting enterprise, and supporting all those who want to create jobs. So the linkage between innovation skills and sustainability is evident. Not necessarily by using funds - we can do this by strengthening the internal market, trade promotion and providing a supportive framework for innovation.
Lastly, one element missing for me is the digital agenda. Everyone in Europe, every business, should have the right to have access to the best IT, mobile and broadband at super speeds. Were you aware, Commissioner, that South Korea fixed the aim last week to have, by the end of next year, Internet speeds plugged into every home that will be 200 times faster than those in the average household in the US? As was said by one senior IT executive, for Europe's competitiveness, one has to realise that it is much better enhanced by investing in IT compared to physical infrastructure.
(CS) Madam President, I would like to make just three comments. The first concerns the fact that Europe must aim for a pioneering spirit, so that technological priorities come first in some areas, in order to achieve not just comparative advantages, but also absolute advantages, because average quality products command average prices. Secondly, I would like to say that it is important to aim for two-way mediation between large and small systems, because concentrating on large systems will not bring the desired results. General Motors is an example of failure which cost US taxpayers USD 57.6 billion. The third issue is that industrial policy should not depend solely on the so-called political and economic élites, but should be based on a great stream of small innovations from below, in other words, large technological breakthroughs depend on a great number of small innovations which come from work collectives.
(IT) Madam President, Vice-President Tajani, ladies and gentlemen, the title of this report already contains the keyword, in that it refers to an industrial policy. Over the last few years, if not decades, in Europe, we have witnessed a growing lack of political interest in this field, due to an exaggerated laissez-faire attitude towards the markets, in the belief that the whole system would regulate itself without interference.
Political intervention means establishing rules to aid the presence of our companies in the market, and I am pleased to note that this report makes particular reference to small and medium-sized enterprises and the manufacturing sector, which has been abandoned all too often in the past.
The proposed instruments of administrative simplification and easier access to credit are a step in the right direction. I would also like to highlight the part concerning fair competition with third countries, because in the past, we have been too permissive in this area, and entire basic sectors, such as the Tuscan textile sector, for instance - and I am quite sure of this because I am from Prato - have been brought to their knees by unfair competition that should certainly have been stopped and prevented at source.
(DE) Madam President, I would like to thank Mr Lange and the shadow rapporteurs for their hard work.
They have been successful in transforming the discovery which we all made during the crisis, namely, that industry is obviously more important than many people thought, into a report, and in ensuring that industrial policy is moved nearer to the top of the European Parliament's agenda. The fact that this debate is being held in the evening may be a disadvantage. This subject is so important that we need to talk about it at other times as well.
As some Members have already said, industrial policy is not about the state intervening, but about it establishing the right framework. The state does not need to decide on the content of industrial policy or to distinguish between good and bad industry. Instead, it must create the opportunities for industry to develop within a framework. We must focus on those areas where we can really help in terms of innovation and research.
I think it is very helpful that Mr Tajani has provided us with information which makes it clear that the question of competitiveness is of the utmost importance in many areas of European policy. In future, it will be very useful to use this as a criterion and to consider whether our political decisions will always, frequently or just often enough help or harm the development of industry in Europe.
I would like us not only to have a report and a topic for further debate, but also to change the way we act after this and to take this subject seriously, because industry is important.
(The speaker agreed to take a blue card question under Rule 149(8))
(DE) Madam President, I have a question for Mr Reul. This morning, we celebrated the 100th anniversary of International Women's Day. Against this background, I would like to ask you what opportunities you think are available for women in the industrial policy of the future. What chances do women have in industry, because I believe that we urgently need their contribution? Which skills and qualifications would women be best advised to acquire in order to work in industry?
(DE) Madam President, I think they have excellent opportunities and, if necessary, I will deal with this issue myself.
(ES) Madam President, the crisis has certainly highlighted the importance of industry as the driving force of the economy. Commissioner, we welcome the fact that the Commission has understood this, and has taken back industrial policy for the Union.
Our rapporteur, whom I wish to congratulate on his excellent work, has already explained how we interpret the transition to an industrial policy that is smart, resource-efficient, and sustainable from an environmental and social viewpoint. Of what he said, I would just like to emphasise one aspect that I consider to be crucial: human capital.
Assuming that every job should be 'green', it is vital for European workers to have the appropriate skills, not only to improve the competitiveness of our industry, but also so that no worker is left by the wayside.
We have a strong foundation: young Europeans have never been so well prepared, and yet we lack engineers, we lack young entrepreneurs, and we lack innovative policies for managing human resources. We should therefore encourage synergies between those universities with a strong entrepreneurial culture and companies that are truly driven by knowledge.
With regard to training, we need to adjust work skills to the demands of the new economy and to do so in a way that is economically accessible for workers and businesses.
Also, industry should place greater emphasis on organisational innovation, understood as a more flexible and dynamic sharing of risks and responsibilities within companies. Only then will it be able to incorporate and capitalise on the talent and knowledge of its workers.
Finally, allow me to say a word as a member of a group that has opposed the launching of an enhanced cooperation on the EU patent, because we think it affects the internal market, territorial cohesion and legal certainty. The Court of Justice of the European Union has supported this position in Opinion 1/09 published on 8 March 2011, which concludes that the draft agreement establishing a European and Community Patents Court is not compatible with the provisions of the Treaty.
(FI) Madam President, Commissioner, first of all, I wish to congratulate the rapporteur for an excellent and very important report. This is actually largely a matter of how we can bring competitiveness to European industrial policy and, on the other hand, how we can respond to the structural change that has come about through job cuts in basic industry in certain areas.
I believe that industrial policy is part of the change. We need to see this change and we also have to be able to adapt to it. We have to look forward in industrial policy and create a sustainable one based on our own European strengths and our regional resources. An example of this is the bioenergy sector, where there is a good deal of potential in Europe, I believe.
Regional structures will allow us to support a sustainable industrial policy in Europe, and because of this, we need to stress the importance even more of innovative clusters and broad cooperation between actors, educational institutions and companies.
When speaking about a European industrial policy, it is, of course, very important to include the SME sector - small and mediumsized enterprises. We need to be able to reduce red tape for SMEs, as has been said here on many an occasion, and do everything we can to support opportunities for SME entrepreneurship, both now and in the future.
(FR) Madam President, ladies and gentlemen, the report highlights, at last, industry's key role in the Union's future and confirms the need for a European industrial policy. It implicitly recognises the Lisbon strategy fiasco by rightly asking for 3% of the Union's gross domestic product to be dedicated to research and development and by proposing, above all, that the private sector be heavily utilised.
Unfortunately, it still has a vision of competitiveness that is focused on a deadly cut in labour costs, when we actually need to develop competitiveness based on training, capital savings, energy and raw materials. The report also implicitly admits the failure of the financial markets to channel savings into investments that will create wealth. Resolving this problem requires social control of credit or credit requisition for the benefit of employment, research and development, and wealth creation. We need European and national public financial centres to guarantee industrial financing. Our Parliament cannot simply take action to ensure that the large European industrial groups do better. Our main objective must be to provide more and better quality industrial jobs in the Union.
(IT) Madam President, ladies and gentlemen, Europe has never had to rethink its industrial policy as much as it needs to now, and it must also reconsider certain decisions made in the recent past.
This flagship initiative linked to the Europe 2020 strategy has therefore been both useful and timely, and for this I am grateful to the Commission and to Commissioner Tajani in particular. I also thank the rapporteur, Mr Lange, for the work he has done and my colleague Mrs Grossetête, who, on behalf of the Group of the European People's Party (Christian Democrats), made a significant contribution towards reinforcing the positions put forward by the Commissioner.
For my part, I decided to make my contribution with amendments illustrating the role of small and medium-sized enterprises, which are considered by everyone to be the anchor chain of Europe's basic industry, the part that knows best how to stand firm at times of crisis and how to innovate while keeping prices competitive.
I believe the role played by thousands of small and medium-sized European entrepreneurs needs to be supported with solutions to the difficulties and constraints that they have pointed out on several occasions: I am referring to better access to credit, the possibility of more transparent and less costly participation in public calls for tender and, above all, administrative simplification across the board, which everyone regards as the real revolution that this continent now needs.
I am pleased that the Commission has highlighted the subject of efficient and responsible raw material use, and I also consider it important that we are going to discuss rare earths soon. The attention devoted to the subject of intellectual property protection is significant.
I can finally see a route marked out that I hope will soon lead us to set standards and guarantees that are valid throughout the European Union. That means offering hope, especially to young people, through the answers that Europeans themselves often suggest.
(FR) Madam President, I would like to thank Bernd Lange for his excellent work. Tomorrow, his collaborative method will be crowned with success. Moreover, Commissioner, this is an opportunity for the Commission, which provided us with a rather disappointing communication.
As someone who hails from a large region heavily hit by the crisis, when it had already been affected by industrial restructuring, I have listened to the message of the unions, which have constantly challenged us. We need an industrial policy, all of whose components work towards the same goal: constructing a strategy that is based on sustainable, employment-centred growth that is built around the optimisation of skills and which shows that social and technological innovations are compatible with each other.
That is the key to European competitiveness and not the use of the workforce as an adjustment variable, as the Commission proposed in the European semester. The best move the Commission could make is to rapidly integrate the Posting of Workers Directive into the work programme and to begin fiscal harmonisation starting with corporate taxation.
Furthermore, this policy should take shape not only at national and European level, but also at local level in the context of an effective cohesion policy. Our choice is a regulated financial market, and we share the desire to consolidate the single market, but not at the expense of an inequitable labour market which is subject to social dumping.
Today, Madam President, we are debating an ambitious industrial policy, and this morning, we voted on a tax on financial transactions, and on Eurobonds.
Ladies and gentlemen, we must use these means to finance it.
(PT) Madam President, Commissioner, I should like to begin by thanking the rapporteur, Mr Lange, and the shadow rapporteurs on the work they did, Mrs Grossetête in particular. Europe is currently finding its competitiveness in global markets decreased. As such, Europe needs to find ways of strengthening its industrial base to face up to new challenges. This report's very goal is tabling proposals to relaunch European industry. An integrated and sustainable industrial policy must be based on scientific research, on innovation, on increased resource efficiency, on a commodities strategy, on reinforcing SMEs, and on developing regional networks. In particular, it is essential for energy efficiency and the introduction of information and communication technologies to constitute the basis of this new industrial revolution, so as to increase competitiveness, economic growth and employment.
I particularly welcome the emphasis given in the report to traditional European industry, which is essential to our economy. Measures such as the introduction of new technologies and increased reinforcement of scientific research and innovation in sectors such as the manufacturing industry are of crucial importance. This is the only way that we will be able to return Europe to global leadership, which is so necessary for Europe's competitiveness and economic growth.
(NL) Madam President, first of all, I would like to congratulate my fellow Member, Mr Bernd Lange, on an excellent report and on the fantastic cooperation on his part. Industrial policy is making a comeback. It is not, however, making a solo comeback, because it is not alone. Together with two other flagships, two other strategies, this strategy stands at the heart of the European agenda for jobs and a healthy economy. Most of all, though, it is a strategy, not just for the present, but for the future, too, a viable future.
Industrial policy should be considered together with all the other strategies, concerning the Union of Innovation, raw materials and the efficient use of natural resources. These three form the core. It must be a holistic approach, where different policy areas work closely together. However, are they really different policy areas, given that industry - as you, yourself, Commissioner, have said - is not the enemy, but the ally of sustainability?
Industrial policy cannot function without an integrated market. The internal market is still too fragmented and requires completion. The whole industry, especially small innovative companies, stand to benefit from that. Producers are allowed to offer their opinions, but they must also accept responsibility, and that means ultimate responsibility for the product. The aim is to promote clean production and sustainable products, because I believe that this, ultimately, is the future of Europe. It will help us create cradle-to-cradle industry and encourage intelligent use of raw materials and a healthy economy. Industrial policy has been neglected and left to the market for too long. It is time that we set an example again, both for others and for ourselves.
(FR) Madam President, Commissioner, I should like to thank you for the attention given to industrial matters and to pay tribute to the tremendous work accomplished by my fellow Member, Mrs Grossetête, on behalf of our political group.
Industry accounts for 60 million jobs plus two extra jobs in related services for each job in industry, that is to say, 180 million jobs in total. It accounts for three quarters of our exports, namely 5.5 million enterprises. What must we do? We have to act and to protect ourselves. Self-protection is not protectionism; we must therefore have an industrial policy. Some say: agriculture in South America, industry in China and services in Europe. Ladies and gentlemen, if we do not manufacture more cars, more planes, more ships, more trains, more satellites, more medicines, more nuclear power stations, we will be ruined! As for services, we will have them because we will have an industrial policy.
I would therefore like to make three proposals. The first relates to industry standards. Whenever we set industry standards, we must have impact studies to ensure that our products are manufactured in accordance with these standards on EU territory.
The second concerns education and research. We must have the best engineering schools in the world and we must support them. We must reconcile the public with science. As regards research, we are going to review the Seventh Framework Programme. We have EUR 30 billion to spend in 2011, 2012 and 2013. Let us allocate a portion of these envelopes to industry as a matter of priority.
The third is funding. We could create a European Industrial Investment Fund. I have a suggestion to make. We owe EUR 37 billion to the pensions of EU staff; let us put this fund into a pension fund, which would be a long-term savings vehicle. I share the view on monetary policies. Let us be very cautious about exiting the crisis. Let us ensure that we do not have interest rates that are too high, which would result in a strong euro and put a brake on industrial exports.
(NL) Madam President, Commissioner, the manufacturing industry remains important, even in the knowledge-based economy of today and tomorrow. Maintaining high-value production in Europe remains essential and, at the same time, it is a mainstay of the knowledge and learning of many people in our countries and of the continued development of our competitiveness. This report rightly sets industry high on the European agenda and that is important for both large industry and small and medium-sized enterprises. In Europe, we can boast excellence in many fields. I am thinking of the energy, space travel and automotive industries, which are all doing splendidly at the moment. Then I am also thinking of the automotive industry's supply chain, which is essential for Europe. Just look how clever and clean the EU 2020 strategy is!
However, I do have one concern, and that is globalisation. We have rightly established The European Globalisation Adjustment Fund and we will soon have the European patent. Nevertheless, Commissioner Tajani has put the issue of the necessity of a worldwide level playing field on the agenda. It is great that Chinese companies are investing in Europe, but we should have a level playing field there. If it is, indeed, the case that large government funds are being invested in this, then something is wrong. Returning to protectionism is not one of our goals - as Mr Audy has just said - but this is about ensuring the necessary transparency in key sectors, such as the ICT and other key European sectors. This is not a European veto. We are not saying 'these are the shareholders, those are the supervisors', but it is really important that we, representing Europe, look into this properly. It would not be out of place to start a debate on this, in response to Mr Lange's excellent report. It will continue. Commissioner Tajani, I wish to invite you to join in that debate.
(NL) Madam President, with the Lange report, you, Commissioner, will tomorrow most likely see Parliament standing fairly united on the importance of industrial policy. For you, as Commissioner, that must be a real shot in the arm. There is considerable consensus amongst the various groups that industrial policy in Europe has a future and that it should be supported.
That is the extent of that consensus, however, because, if we were to try to establish what kind of industrial policy we mean and which of its elements should be retained in the future, then we would all disagree. You yourself have referred to the fact that we need an industry which uses less energy and fewer materials. I am with you on that, as far as short-term objectives are concerned. Regarding the long-term objectives, we need to make a much bigger leap. As you know, Commissioner, management means looking ahead. We must have the courage to say that, by 2050, we will have an energy supply system which is wholly based on renewable and sustainable energy and we have to start preparing industry for that now.
Secondly, material management. We must, indeed, ensure that these mobile phones are more effectively recycled over the next few years, but in the future, we have to ensure that we manufacture mobile phones which are completely embedded in a cradle-to-cradle-concept, so that all the essential components of that mobile phone are systematically recovered and used to produce new mobile phones. It is that kind of overall policy that needs to be developed by 2050 and I expect the Commission to take decisions now that will ensure that industry has a clear framework to work towards.
(IT) Madam President, Commissioner, ladies and gentlemen, I think the text of the Lange report is balanced and its main merit is that it centres its examination on certain crucial factors, in particular, the revival of the European industrial policy and the shift in focus from financial activities to the real economy. It should be noted, however, that those services linked directly or indirectly to companies are an integral part of them.
I have a few criticisms and proposals to make. With regard to paragraph 89 on enhanced cooperation on the European patent, I believe, Mr Tajani, that the single European patent is essential and indispensable, especially for us Italians. The deadlock that has been created through enhanced cooperation can, in my view, only be broken by taking the European patent forward just in English, because using three languages would create an unheard-of precedent.
My second consideration is the lack of any innovative financing proposals. The text often mentions the need to move swiftly towards the building of trans-European infrastructures, which are crucial for the continent's development, but it says little about how to finance those networks.
Earlier today we adopted an own-initiative report analysing in depth the system of project bonds in a public/private partnership system, which would thus offer guarantees on securities issued by the companies that are set up to build and run such infrastructures; Mr Audy has just quoted some examples.
There is no reference to the link between the European Union's industrial policy and strategic policies for the Union such as Galileo, ITER and others. There needs to be a greater link between research and innovation. Mr Tajani, I believe the challenge facing us is of vital importance for maintaining the social context. In fact, the slight recovery that we have seen cannot reabsorb the number of people made redundant over the last three years. It is, unfortunately, necessary to act in time and quickly.
(FR) Madam President, the excellent report by Mr Lange has three positive features.
Firstly, it proposes an integrated industrial strategy for the European Union; that is to say, a strategy at once continental and cooperative, which differs in all respects from the narrowly national and non-cooperative policies in operation in Europe for the last 15 years.
Secondly, this industrial strategy is financed, which is in marked contrast to the 2000 Lisbon strategy. If it were not financed, it would remain empty words. The main source of this funding is EU project bonds, Eurobonds and euro projects. In voting this morning, we faced up to that.
Thirdly, this strategy protects our industries. This report is for opening up Europe; it is against giving it away. It is for exchanges founded on reciprocity and balance. Several articles focus on these issues. This is absolutely crucial because, in this area, we appear naive and weak.
(HU) Madam President, Commissioner, during the crisis, we could see for ourselves how important the role of industry is in our economy. Unfortunately, our relevant policies are still often based on the idea that markets must regulate themselves. In this respect, the Europe 2020 strategy is a pioneering initiative, the first to acknowledge the need for a new approach. European industry must retain its leading position in key areas, and must not be allowed to lag behind events.
We must treat the new structure of the financial sector and the coordination of the fiscal macro-economy as priorities, because only through their reform can we ensure the success of our industrial policy. We need a new, comprehensive regulatory framework which can steer the financial system back to productive investments. An industrial base that is competitive on a global scale and a knowledge-based industry focused on production must be at the heart of our industrial policy. To this end, however, we will need the entire innovation chain. In this case, we should not only talk about technological innovation, but about the innovation of product design and quality as well.
Furthermore, we must encourage synergies within the sector. These include the link between energy policy and industrial policy. Energy supply is an essential factor, and the new, growing markets lie in renewable energy sources, which may consequently result in the creation of new jobs. Reliable access to raw materials is also crucial, and faces us with an increasingly serious challenge. In addition to securing already existing resources, we must also be able to realise our recycling efforts.
We must also do everything in our power to strengthen SMEs, as they are key actors in European industrial production. We must encourage their highest possible participation in public procurement and must provide them with access to favourable bank loans.
Madam President, first of all, I would like to congratulate Mr Lange on the completion of this important report. It is very important during these times of economic austerity that the European institutions are pushing for a strong cohesive industrial policy to maintain jobs in Europe and to encourage renewed competitiveness. Vice-President Tajani has stated that industry is at the heart of Europe and is indispensable for finding solutions to the challenges of our society today and in the future.
The S&D Group position is that industry plays a key role for jobs in Europe. This is why we must enhance efforts to maintain a strong industrial base in Europe. I am specifically concerned about developing the necessary infrastructure where it does not exist.
Finally, I am glad to see that the final report strongly advocates the significance of raw materials in the industrial sector of the future.
(IT) Madam President, ladies and gentlemen, I offer my congratulations to Commissioner Tajani on the work that has been done and also to the rapporteurs. I am in favour of this important report, which represents Parliament's contribution to the debate on Europe's industrial policy.
There are many positive points in it, which I strongly support. First of all, I think every possible effort must be made to reaffirm the key role of European industry on the world stage and to offer particular support to small and medium-sized enterprises, which form a vital pillar in the internal market.
In addition, I fully agree with what the report says about the urgent need to introduce European provisions regarding origin marking in order to make companies more competitive and to enable European consumers at last to make informed choices about products normally associated with a reputation for quality. Unfortunately, it is well known that some states have been opposed to this specific point in the Council since 2005. We must, however, try to break this deadlock, based on the strongly favourable position adopted by Parliament on several occasions, and this is important during the legislative process of a number of EU acts. The voice of the European public cannot be ignored again, especially when it is based on such solid foundations: it is a question of making our policies more democratic.
Another important point is surely the one concerning young entrepreneurs - whom you, Commissioner, referred to more than once in your report - because I believe they are truly the future of our industrial policy. I still have doubts about certain aspects, such as the explicit reference to new legislation on resource efficiency, the creation of task forces at national level to manage restructuring operations, and especially enhanced cooperation on the European patent.
(ET) Madam President, I would first like to thank the rapporteur. Europe needs a new approach to industrial policy and the funding of programmes related to it. In addition to the structural reforms in the European Union's financial perspective, the emphasis should be on innovative financing measures. I am not only talking about Eurobonds or project bonds, but about completely novel approaches to industrial policy, science and the funding of innovation. We must take innovative small businesses and help them grow. We must find new ways to help companies to share risks and combine various instruments, including on a pan-European basis
Estonia has experience, for example, with revolving funds, which guarantee risk, rather than giving out grants and direct assistance. In the innovation cycle, these funds have facilitated a considerable increase in such funding for businesses. Grants are important, but what is more important, in the basic research phase, is to find new ways to use public money more effectively.
(RO) Madam President, the EU's industrial policy must create an adequate framework for boosting the industrial sector's contribution to EU GDP. It must also improve the European Union's competitiveness and create jobs across the whole Union. Industrial strategy must identify the strategic areas in which we will invest, as well as the necessary raw material sources. I call on the Commission and Member States to ensure that these priorities are supported by the future financial perspective, the annual budgets and EU sector policies.
Energy consumption is an industrial production indicator. We need an eco-efficient industrial policy, providing production capacity across the EU in a sustainable manner and reducing the Union's energy dependency. The Union's competitiveness depends largely on its capacity for innovation, research and development and on the link between innovation and the production process. Public funding must be increased for research and development in order to mobilise private investment, while simplifying procedures and cutting red tape are a prerequisite for industry's increased involvement.
(HU) Madam President, the economic crisis has demonstrated that the service sectors are far more vulnerable than industrial policy, and Europe must therefore once again focus on the latter. I therefore very much welcome both the attitude of Commissioner Tajani and the report of our colleague, Mr Bernd Lange, on this subject. It has been a pleasure working on this report. Every one of the participants wanted to add something to it. We were not arguing about what the difficulties were, but rather about how we could accelerate this process. It is imperative that we understand that the European Union must play a leading role in setting its own goals, and also in pulling the Member States along on this road.
The European Union must coordinate, lead and hold the Member States to account for what they have achieved in this area. Industrial policy provides Europe with the opportunity to gain a competitive advantage in manufacturing industries, biotechnology, nanotechnology, the chemical industry, or even in fields related to the aerospace industry. We must understand that in the industrial policy of the 21st century, the intensity of knowledge and the efficiency of material use are increasing. At the same time, we must strengthen vertical relationships, from education to research to market opportunities. Supplier relations, including small and medium-sized enterprises, as well as horizontal relations, must be established. We believe that social dialogue cannot be circumvented.
(ES) Madam President, this report on industrial policy, on which we will vote tomorrow, includes a point that will not be supported by the Spanish Members because it welcomes enhanced cooperation as an appropriate legal instrument for the establishment of a single EU patent.
It is not only the Spanish Members, but also others from different Member States who, firstly, call into question the legality of enhanced cooperation as an appropriate legal instrument in this case, and, secondly, condemn the failure to observe the rule of unanimity, which should be applied to all issues relating to the rules governing languages.
However, my reason for asking to speak, Madam President, was to draw Parliament's attention to Opinion 1/09 published today by the Court of Justice of the European Union, which states that the European and Community Patent Court, as is currently being proposed, is not compatible with the Treaties.
The clear position expressed by Court of Justice is a considerable obstacle to this enhanced cooperation, and I hope this decision will encourage other Members to join us in order to defend the equality of all Member States and the rigorous application of EU primary law.
(IT) Madam President, ladies and gentlemen, the report on the industrial policy is thorough, examines all the weaknesses in the system, and points us in the direction of respect for the principles of the social market economy. Realistically, however, we have to accept that Europe has not had its own industrial policy so far.
In fact, productivity in the manufacturing sector in Europe is going through difficult times, while emerging countries are not only growing but also investing heavily in research and technology. To make industry and employment grow in Europe, we need to deploy special measures in addition to the current rules, even to the extent of reviewing the distribution of competences between the Member States and the Union.
Redistribution policies and systems also need to be reviewed in line with a new cultural approach to industrial relations, with the company profit-sharing model at the focus of our reflections. The Europe 2020 strategy sets out goals that the European Union cannot afford to miss and, if it is to achieve all the targets set, Europe must overcome the challenge of industrial growth by strengthening training and research in support of small and medium-sized enterprises.
Madam President, I would like to thank the rapporteur for this very important report. It is good to see that industry is back on Europe's agenda.
I think that what we need is a balanced European economy. I speak mainly on agriculture and food policy, but I was moved to participate in this debate because I think talking about industry and agriculture and services is really important. Europe needs a balance of all three and not to recognise that would be very foolish.
I want, in particular, to draw attention to paragraph 112, which talks about free trade being the cornerstone of Europe's economic growth, but also talks about fair global competition and, in particular, urges that, when we come to do bilateral trade agreements or multilateral agreements, we must take account of the principles of sustainable development, social and environmental concerns and relevant standards in those agreements. Those of us on the agriculture side would say the very same. So I think this is an important report on all fronts.
(PL) Madam President, one of the decisive factors affecting industrial growth in the European Union is the trend towards a 'green economy'. This is good news. However, the way in which the current EU regulations operate is blind and arbitrary, resulting in the opposite effect, or, in other words, limiting our progress towards this goal. The European copper industry has become an example of such an adverse impact. There can be no question about the fact that both the Climate and Energy Package and the benchmarks directive will cause a drop in the production of copper, which, as we all know, is a metal which is in great demand for innovative and energy-efficient technologies, particularly in relation to electricity transmission and heat transfer in heat exchangers.
I would like to ask the Commissioner whether it is not time - while we still have time - at least to revise certain aspects of these regulations, and to stop these destructive measures?
(IT) Madam President, Commissioner Tajani, ladies and gentlemen, the deep international economic crisis has hit industry especially hard. The idea that the markets should regulate themselves has been proved wrong. Europe has lacked the ability to give a unified response or to perform an economic analysis. Europe therefore needs to equip itself with a solid, competitive and diversified industrial base.
Europe's new industrial policy must be able to look to the future by taking a global approach to its own policies aimed at reaffirming the core importance of industry, especially manufacturing, which must continue to be the driving force of our economy and to prompt new intelligent, sustainable and inclusive modes of growth.
I endorse and congratulate Mr Lange on his report, which examines all these factors and provides some interesting food for thought.
(SK) Madam President, the global economy has been going through major changes for a long time now. In addition to traditional industrial zones, powerful new industrial centres are growing. A strong competitive environment is developing, in which we will have to try harder and harder to maintain meaningful employment for our citizens.
In this competition with other industrial centres, we are disadvantaged by two serious drawbacks. The first comprises the enormous differences in the legal environment which regulates ways of doing business, dispute resolution or the enforcement of obligations, and these differences prevent a broader opening up of cross-border business through the jurisdictions of the Member States. This is related to the second drawback - the excessive bureaucracy, which not only consumes the money generated by industry while producing no added value, but even harasses those on whose labour it lives, by means of all kinds of statements, regulations and guidelines.
Commissioner, none of the rapidly developing countries have the kind of administrative juggernaut that we have in Europe.
Madam President, honourable Members, I believe the fact that so many MEPs are present for an evening sitting shows just how important industrial policy is for all of us, and, since there is consensual agreement, how right it is to put industrial policy and enterprise policy - basically the real economy, which is also the internal market, innovation, competition and social policy - at the heart of our political action to end the crisis and to create development and jobs. I say this because we must not believe - and I think I have been clear both in the course of my speech and in the report on industrial policy that I presented to the Commission - that enterprise and industry are merely economic capital, because they are also human capital, the region, the local community in which they operate.
As I also said during my hearing before Parliament prior to my appointment as Industry Commissioner, this is my vision - a broader vision - which stems from a concept that is part of the Treaty of Lisbon, namely, the social market economy.
The ultimate aim of all our actions, both in terms of economic policy and in terms of the real economy, is social policy. Our objective is not to enrich entrepreneurs or investors, although the enrichment of investors is one instrument for responding to the citizens of the European Union.
We now have to apply and defend the choices we have made and are making - which are contained in the Europe 2020 document - with a strong effort to apply the political choices that we have made. I am not concealing from you, nor from myself, the dangers that still exist. Speculators are still active, and I do not rule out the possibility that they may still try to have one last throw of the dice.
It must be very clear that we are on the side of the real economy. Speculation that enriches only those who perform a transaction is very different from the action of a business or industry that creates prosperity for many citizens. However, we must remain vigilant, and work and apply our industrial policy. Consequently, the Commission's industrial policy document contains a series of competitiveness tests that will be used to monitor the application of a serious industrial policy, which will allow our entrepreneurial system to take up the challenge in the globalised era.
Nor am I avoiding the question asked by Mr van Nistelrooij: I believe that the game must always be played on a level field and according to the same rules. Madam President, when Anderlecht plays Liège, the rules must be the same whether it plays at home or away, and the same principle must also apply to our industrial system. When our industries play in Europe, they must see the same rules applied as when they play outside the European Union.
I believe that this is a good rule for defending not only the market, competition and growth, but also the rights of workers in the European Union. Yet when it comes to defending the European industrial system, I believe that it is right to support the principle contained in the document that we are discussing in favour of origin marking. I consider that Parliament is once more giving a strong signal in harmony with the European Commission.
There are doubtless many other things that need to be done to reduce the bureaucratic burden on companies and industry. As the revised Small Business Act states, we have to reduce the time taken to set up a business and we have to cut red tape, which can be excessive and which crushes the will to do business. We have to help young people to become entrepreneurs, and we need to do a great deal of work in connection with training. I therefore believe in the importance of clusters, where schools, universities, SMEs, large companies, research and innovation work together to enhance the competitiveness of our entrepreneurial system. We already have 2 000 clusters in Europe, and I believe that this pilot scheme must be rolled out.
With regard to access to credit, a great deal has been done, but we can do more. I am very pleased to hear that the Managing Director of the London Stock Exchange - the United Kingdom is one of the countries where much has been done to help services, banks and finance - will take full part in the credit access forum organised by the European Commission to show that the world of finance, or part of the world of finance, wants to participate in the growth and development of SMEs and our industrial system.
This signal from London - and it is not the only signal to have come from the United Kingdom - makes me hopeful that this trend will be reversed. We need this to happen in Europe in order to help the real economy.
With regard to raw materials - a topic that has arisen in several debates - I am absolutely convinced that we must continue along the road taken. The European Commission has issued a document and there will be a debate, as a result of which we are now working on part of the raw materials issue. As I said in my first speech, I am totally in favour of conducting research into raw materials recycling. We can also work on finding substitutes for rare raw materials.
Therefore, in an activity also linked to our innovation policy, one of the innovation partnerships envisaged by the European Commission relates precisely to innovation in the raw materials sector. I repeat, recycling and substitution are areas which I believe we should continue to explore in order to provide our industry with specific responses, including international policy initiatives, as I have said on many occasions.
Following the agreement with the African Union and after opening a debate with the Russian Federation on the issue of raw materials, I shall travel to Latin America at the beginning of June to discuss the raw materials issue with Brazil, Argentina and Chile.
Europe must give industry and the SME sector a specific response in this respect. Therefore, we must continue to work on implementing the Small Business Act. There is a great deal to do; we have asked all the Member States to appoint an SME ambassador, as the European Commission has done. The signals being received are positive; some countries have already appointed an ambassador, or have indicated their intention to do so, and in a broader context, too, because we must not separate large-scale industry from SMEs. The growth of the real economy is linked to the internal market, industrial policy and SME policy.
Since the role of the unions has been mentioned several times, I will conclude by saying that, for the first time, an Industry Commissioner has met representatives of industry, SMEs and the unions to discuss restructuring policy. A new season of debate has begun, one that will see workers' and employers' representatives sitting together round a table in meetings organised by the European Commission, to promote economic growth and the greater good of all EU citizens.
Commissioner, I have taken due note of your allusion and reference to the Belgian football championship, but I hope that I do not have to take them as some kind of prediction.
Madam President, Mr Tajani, ladies and gentlemen, thank you very much for your many inspiring contributions.
Mr Tajani, the four key messages which bring us together are clear. Firstly, we want to ensure that industrial policy lies at the heart of EU policy. Secondly, we want to link together sustainability and competitiveness and develop them further. Thirdly, we must not take a dogmatic approach, because this area cannot be regulated by the market alone or by the state alone. We need practical, sensible measures. Fourthly, this is just the beginning and not the end of the discussion on modernising industrial policy in the European Union.
We are extending a hand to you, Mr Tajani, but we are also aware that we must take you at your word. We are expecting concrete legislative proposals and also concrete measures to provide financial support, particularly in the field of research.
Mr Tajani, if we are successful, and if the hand that we are extending to you and the statement that you have made are compatible, perhaps we will find ourselves in a situation similar to that at the end of the wonderful film 'Casablanca', when Humphrey Bogart says to the police captain: 'I think this is the beginning of a beautiful friendship!'
The debate is closed.
The vote will take place at 11:30 on Wednesday, 9 March 2011.
Written statements (Rule 149)
The internalisation of trade and supranational corporations are some of the many aspects of globalisation. When discussing the EU's industrial policy, we must answer the following question: what kind of industry does Europe need - a corporate, branch-driven industry, characterised by large-scale mass production, or small-scale regional industry, or maybe even national industry?
Large, supranational corporations, which can sometimes be richer than some countries, accumulate huge profits, and also taxes, including VAT, in one location, most frequently their place of origin. Apart from employment, the countries in which production takes place are left with only expenses. Fiat, for example, is a supranational corporation which generates revenues equal to 4% of Poland's GDP in statistical terms, but its profits and the majority of its tax revenues go towards another budget.
On top of this, the company has recently transferred the production of its Panda cars to Italy, for political and national reasons, since it can certainly not be for economic reasons. A conflict of interests is apparent here. The social situation is deteriorating in Poland, but improving in Italy. Supranational corporations have already ravaged Poland, buying up industrial firms for 10% of their value after the end of the People's Republic of Poland. The mistakes made by liberal doctrinaires, including Balcerowicz, resulted in the borders of Poland being opened up to global competition from wealthy corporations. This quickly resulted in the destruction of our industry, the closing down of competitive plants and scientific infrastructure - and huge unemployment. This is now affecting the old EU Member States, after something of a delay. A sound industrial policy is needed, but not economic nationalism.